         Case 1:19-cv-00698-ELH Document 110 Filed 06/15/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)


 JEROME JOHNSON,

                Plaintiff,

        v.                                                 Civil Action No. ELH-19-00698

 BALTIMORE POLICE
 DEPARTMENT, et al.,

                Defendants.


     PLAINTIFF’S MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

       Plaintiff Jerome Johnson moves for an order granting leave to file an amended complaint

to add factual allegations gathered in his investigation and thus far in discovery. As reflected in

the proposed Amended Complaint (Ex. A) and a redlined comparison to the initial Complaint

(Ex. B), Plaintiff is not seeking to add any new causes of action or defendants at this stage.

Because Plaintiff is seeking only to add modest factual allegations that are relevant to his

existing claims, there is good cause to amend under Federal Rule of Civil Procedure 16(b).

Moreover, the proposed amendment would work no prejudice to Defendants and is not futile, so

leave to amend should be freely granted pursuant to Federal Rule of Civil Procedure 15(a)(2).

I.     Background

       Plaintiff filed this § 1983 suit in March 2019 to seek redress against the Baltimore Police

Department (“BPD”) and former homicide detectives Kevin Davis, Daniel Boone, Frank Barlow,

and Gerald Goldstein (“Officer Defendants”) for causing his wrongful conviction for the 1988

murder of Aaron Taylor. The Court issued an order denying in substantial part Defendants’
         Case 1:19-cv-00698-ELH Document 110 Filed 06/15/21 Page 2 of 5



motions to dismiss in March 2020, and subsequently denied Defendants’ motion to bifurcate the

Monell claim and stay discovery in November 2020.

       Plaintiff’s Complaint centers on allegations that the Officer Defendants, acting pursuant

to BPD policy and procedures, suppressed exculpatory evidence concerning a 15-year-old

witness (L.S.) who implicated Mr. Johnson at the underlying criminal trial. Plaintiff has not

previously sought to amend his Complaint and now seeks to do so based on information gained

during the discovery period (which is ongoing). The first scheduling order in this case was

entered July 22, 2020, and it provided until August 2, 2020, to amend the pleadings. ECF No. 56.

Since that time, Plaintiff has spent significant time investigating his claims and the parties have

engaged in substantial discovery.

       The entire document production in this case, which has been substantially delayed by the

COVID-19 pandemic and related staffing limitations at BPD, took place after the deadline for

amending the complaint under the scheduling order. For instance, Plaintiff received the first

production from the Officer Defendants in September 2020. The BPD’s production of Monell

discovery, which is still ongoing, was delayed until the spring of this year, in part due to the

intervening motion to bifurcate. Based on its review of the documents produced in this case,

Plaintiff has updated the allegations in his Complaint. Additionally, on April 7, 2021, Plaintiff’s

counsel conducted an in-person inspection of BPD’s homicide file, which has also led to updated

allegations. During the discovery period, undersigned counsel continued its own investigation,

including conducting witness interviews.

       Although document discovery related to Plaintiff’s claims has been ongoing for months,

the majority of depositions are taking place during a two-month period, which began at the end

of May and will continue through July. The close of fact discovery is August 9, 2021, the



                                                  2
         Case 1:19-cv-00698-ELH Document 110 Filed 06/15/21 Page 3 of 5



deadline for Plaintiff’s expert reports is August 26, 2021, and the deadline for Defendants’ expert

reports is September 9, 2021. ECF 101-1.

       Prior to filing the instant motion and pursuant to Local Rule 103(6)(d), on June 2, 2021,

counsel for Plaintiff requested Defendants’ consent, including by providing Defendants’ counsel

with a redlined copy of the proposed Amended Complaint (Ex A). The Defendants refused to

consent to this Motion.

II.    Discussion

       A. Plaintiff satisfies Federal Rule of Civil Procedure 16(b)(4)’s good cause
          standard.

       Under Rule 16(b)(4), “[g]ood cause exists for amending a complaint after the scheduling

order deadline when at least some of the evidence needed for a plaintiff to prove his or her claim

did not come to light until after the amendment deadline.” Wilson v. TelAgility Corp., No. CV

GLR-17-1236, 2019 WL 2410963, at *3 (D. Md. June 7, 2019); see also Tawwaab v. Virginia

Linen Serv., Inc., 729 F. Supp. 2d 757, 770–71 (D. Md. 2010) (finding good cause to permit

amended complaint at the time of summary judgment).

       Here, the revised deadline to amend pleadings expired on July 22, 2020, only ten days

after the scheduling order was entered. ECF No. 56. However, as explained above, Plaintiff did

not receive any discovery until after that deadline. The documents exchanged in the latter part of

last year and the early part of this year (and still forthcoming) include key documents, such as

various versions of the BPD’s homicide file, various documents from the State’s Attorney’s

Office, and BPD policies and procedures, among other documents.

       It was not until Plaintiff had access to and an opportunity to review these various

documents, inspect the BPD file, and conduct his own additional investigation, that Plaintiff had

a basis to amend the Complaint. For instance, Plaintiff has now included specific allegations

                                                 3
         Case 1:19-cv-00698-ELH Document 110 Filed 06/15/21 Page 4 of 5



regarding the showing of photo arrays of suspects to witnesses as well as the BPD’s policy

regarding photo arrays, which was produced in the course of discovery after the amended

complaint deadline. By the same token, Plaintiff has eliminated certain allegations regarding the

Officer Defendants as a result of last month’s file review, which allowed undersigned counsel to

review handwritten notes that were cut off in the documents produced to Plaintiff’s counsel. In

short, Plaintiff is updating the Complaint based on what was learned in discovery. It was not

possible to obtain all these documents and information before the deadline for amending the

pleadings provided in the scheduling order. Therefore, good cause exists to modify the

scheduling order to permit Plaintiff to file an amended complaint.

       B. Justice requires granting Plaintiff’s request to amend the Complaint.

       Once a party has demonstrated good cause to modify a scheduling order, the inquiry

shifts to Rule 15(a). Wilson, 2019 WL 2410963, at *4. Under this Rule, “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.” A court should

“freely give leave when justice so requires,” Fed. R. Civ. P. 15(a)(2), “unless ‘the amendment

would be prejudicial to the opposing party, there has been bad faith on the part of the moving

party, or the amendment would be futile.” Steinburg v. Chesterfield Cnty. Planning Comm’n, 527

F.3d 377, 390 (4th Cir. 2008) (quoting Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en

banc)). If this Court “is persuaded that no prejudice will accrue, the amendment should be

allowed.” Haughie v. Wexford Health Sources, Inc., No. 18-cv-3963-ELH, 2020 WL 1158568, at

*5 (D. Md. Mar. 9, 2020) (granting motion to amend because it was “in the interests of justice,

not prejudicial to the defendants, and not necessarily futile”).

       As explained above, Plaintiff has acted in good faith in pursing this amendment. Nor

would Plaintiff’s proposed amendment prejudice Defendants. To the contrary, Plaintiff is



                                                  4
         Case 1:19-cv-00698-ELH Document 110 Filed 06/15/21 Page 5 of 5



providing fair notice of additional allegations. Although document discovery has proceeded

regarding this claim, no relevant depositions have yet been taken (e.g., depositions for

Defendants and Plaintiff have not yet occurred) and plenty of time remains in the discovery

schedule to do so. Defendants have ample notice of Plaintiff’s new allegations for any relevant

depositions. 1 Finally, amendment is not futile because Plaintiff’s allegations provide additional

support for his Brady claims.

                                         CONCLUSION

       For the reasons stated above, Plaintiff requests that this Court grant it leave to file an

amended complaint.


Dated: June 15, 2021                          Respectfully submitted,

                                                      /s/
                                              Kobie A. Flowers (Bar No. 16511)
                                              kaf@browngold.com
                                              Andrew D. Freeman (Bar No. 03867)
                                              adf@browngold.com
                                              Neel K. Lalchandani (Bar No. 20291)
                                              nlalchandani@browngold.com
                                              Abigail G. Graber (Bar No. 19727)
                                              agraber@browngold.com
                                              Brown, Goldstein & Levy, LLP
                                              120 E. Baltimore Street, Suite 2500
                                              Baltimore, Maryland 21201
                                              Tel: (410) 962-1030
                                              Fax: (410) 385-0869

                                              Attorneys for Plaintiff Jerome L. Johnson




1
 Defendants have been on notice of Plaintiff’s motion for leave to file an amended complaint since
June 2, 2021, the date on which Plaintiff provided Defendants’ counsel with a redlined copy of the
Amended Complaint and sought Defendants’ consent to this motion.

                                                  5
